IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-86,421-04


                      EX PARTE JAMES MICHAEL RESER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 12-0702-K277D IN THE 368TH DISTRICT COURT
                          FROM WILLIAMSON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault and unlawful restraint and sentenced to fifteen

and ten years’ imprisonment respectively. The Third Court of Appeals affirmed his conviction.

Reser v. State, No. 03-15-00469-CR (Tex. App.—Austin Oct. 25, 2016)(not designated for

publication). Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant filed this application pro se, but appears to have been appointed counsel prior to

him filing the application. Habeas counsel has filed a motion with the trial court which requests the

trial court stay the proceedings so he can consult with Applicant and decide whether to dismiss or

amend this application, or possibly withdraw as counsel.
        We remand this application to the trial court to determine whether Applicant wants to dismiss

this application, supplement it, or proceed to adjudication on its merits. The trial court shall make

supplemental findings of fact and conclusions of law as to whether Applicant wishes to withdraw

this application, supplement it, or proceed to adjudication on its merits. If Applicant states he wishes

to withdraw the application, the trial court shall make findings as to whether it believes he should

be allowed to do so under this Court’s reasoning in Ex parte Speckman, 537 S.W.3d 49 (Tex. Crim.

App. 2017).

        The trial court shall make findings of fact and conclusions of law within sixty days from the

date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 22, 2020
Do not publish